                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


ANTONIA LERNER,
                                                                 Civ. No. 16-cv-1573 (KM) (MAR)
                                         Plaintiff,

V.
                                                                             OPINION
 CITIGROUP,

                                         Defendant




      The plaintiff, Antonia Lerner, pro se, brought this action for money
damages against her former employer, Defendant Citigroup Inc., for alleged
racial, gender, and disability discrimination arising out the termination of her
employment. Ms. Lerner asserted claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C.              §   2000e et seq., the Americans with Disabilities Act of       io
(“ADA”), 42 U.S.C.              §   12101 etseq., and the New Jersey Law Against
Discrimination (“NJLAD”), N.J.S.A.                    §   10:5-1 et seq. After I granted Citigroup’s
motion to compel arbitration (DE 9), an arbitrator heard Ms. Lerner’s claims
and ruled in Citigroup’s favor. The arbitrator found that Ms. Lerner’s
termination was not based on any discriminatory motive with respect to her,
but rather was part of a honafide global workforce relocation strater, and
therefore lawful. (DE 28-3 at 28).’




      Record items cited repeatedly will be abbreviated as follows:
      “DE   “   =                      Docket Entry in this case
      “Award”       =                  Arbitrator Levin’s Final Award Dated July 9, 2018 (DE 28-3
                                       at 28-41)
      “P1. Mot.”        =              Plaintiff Antonia Lemer’s Brief in Support of her Motion to
                                       Vacate Arbitration Award (DE 23)
      “Def. Mot.”           =          Defendant Citigroup’s Brief in Opposition (DE 28)

                                                            1
         Ms. Lerner has now filed a motion (DE 23) to vacate the arbitration
award. For the reasons stated herein, I will deny Ms. Lerner’s motion to vacate.
    I.      BACKGROUND
           A. Summary of Facts and Allegations2
         Ms. Lemer was employed by defendant CWgroup—a global financial
services firm—as an Apps Support Senior Analyst within Citigroup’s Treasury
and Trade Solutions Production Support Group in Jersey City, New Jersey. She
was terminated from her position on March 26, 2015. According to Citigroup,
this was part of a larger program by which many positions were relocated to
India, where labor costs were cheaper. According to Ms. Lerner, her termination
was discriminatory.
         On April 22, 2015, after her termination, Ms. Lerner filed a complaint with
the Equal Employment Opportunity Commission (“EEOC”), complaining of
gender and disability discrimination.
            B. Procedural History
         1. Complaint and motion to compel arbitration
         On March 21, 2016, Ms. Lerner filed a complaint with this Court, alleging
a failure to accommodate her disability, termination due to her disability and
gender, and retaliatory discharge after she filed a discrimination complaint with
the EEOC. (DE 1). Thereafter, Citigroup filed a motion to compel arbitration
based on an arbitration clause in Ms. Lerner’s employment contract. (DE 8). I
granted that motion via a memorandum opinion and order dated August 1, 2016.
In that opinion, I found that a valid arbitration agreement existed between Ms.
Lerner and Citigroup which covered the scope of Ms. Lerner’s claims. (DE 9).
         2. Proceedings in arbitration
         Ms. Lerner then filed a demand for arbitration with the American
Arbitration Association (“AAA”). (DE 28-2 at 24-36). On January 11, 2017,
Arbitrator Jack P. Levin was chosen from the arbitrator lists submitted by the


2     The facts are stated here to provide the background of the dispute. The Court is
not making its own factual findings in this context.

                                          2
parties and appointed as the arbitrator. (DE 28-3 at 13-14). At this time, the
parties had the opportunity to object to the appointment of Arbitrator Levin, but
there is no indication in the record that either party objected then. (Id.). Ms.
Lerner appeared pro se during the arbitration. (Award       ¶   2).
      On March 18, 2017, Arbitrator Levin entered a scheduling order to govern
discovery, and on August 28, 2017, he entered a revised scheduling order. (DE
28-3 at 16-20). At the end of discovery, Citigroup made a written request for
leave to file a motion for summary judgment, which the arbitrator permitted. (DE
28-3 at 22-26; Award      ¶   14). At Ms. Letter’s request, the parties and Arbitrator
Levin held a conference call on December 29, 2017 during which the Arbitrator
explained the nature of a summary judgment motion and advised Ms. Lerner
that it was her burden to establish her claims with facts and applicable law.
(Award   ¶   44, n. 6).
      On March 9, 2018, Citigroup filed a motion for summary judgment,
arguing that (1) Ms. Lerner’s failure-to-accommodate claim could not be proven,
because Ms. Lerner conceded in her deposition that Citigroup granted her
requests for an accommodation; (2) Ms. Lerner’s discriminatory-termination
claim could not be proven, because other non-disabled, male employees were
also terminated in connection with Citigroup’s cost-saving strate’ to shift
certain jobs to lower-cost locations; and (3) Ms. Lerner’s retaliation claim could
not be proven because the person who made the decision to terminate Ms. Lerner
was not aware of Ms. Lerner’s complaint with the EEOC at the time. (Def. Mot.
at 13-14). Citigroup based its arguments primarily on sworn certifications of
Citigroup personnel and information learned from Ms. Letter’s deposition. (Id.).
Ms. Letter submitted her own certification in opposition to Citigroup’s motion
for summary judgment and was permitted to introduce evidence into the record.
(Def. Mot. at 18).
      3. Arbitration award
      On July 9, 2018, Arbitrator Levin granted Citigroup’s motion for summary
judgment on all claims and dismissed Ms. Lerner’s claims in their entirety. His
findings and conclusions may be summarized as follows:
                                             3
         (1) Ms. Lerner did not describe a reasonable accommodation that was
           requested by her and denied by Citigroup. (Award    ¶11 22-24).
         (2) There was no basis for concluding that Ms. Lerner’s discharge related
            to her gender or medical status. She had no insight into Citigroup’s
           decision to relocate or terminate the employment of certain individuals.
           There was “ample uncontradicted evidence” that Ms. Lerner, along with
            non-disabled males, lost their positions at Citigroup due to a corporate
            decision to move those positions to lower-cost locations. Ms. Lerner did
            not supply or point to the existence of contrary evidence at her
            deposition or in her opposition papers. Consequently, “[n]o aspect of
            Ms. Lemer’s termination raises an inference of discrimination.” (Award
            ¶11 44-48).
         (3) Ms. Lerner’s retaliation claim was “based upon mere suspicion” and,
            consequently, there was “nothing to suggest that Ms. Lerner suffered
            retaliation.” (Award   ¶ 49-50).
         4. This motion to vacate award
         On September 7, 2018, Ms. Lemer filed the motion to vacate the
arbitration   award   which is now before the Court. (DE 23). On the same date, Ms.
Lerner also filed a notice of appeal to the United States Court of Appeals for the
Third Circuit. (USCA Docket No. 18-304 1; see DE 22; DE 25.). The Third Circuit
dismissed the appeal for lack of appellate jurisdiction in an order dated
December 13, 2018, returning jurisdiction to this Court. See Third Circuit Case
No. 18-3041.
   II.      LEGAL STANDARD
         The Federal Arbitration Act (“FAA”) embodies a strong presumption in
favor of enforcing arbitration awards. Hamilton Park Health Care Ctr. Ltd. v. 1199
SEIU United Healthcare Workers E., 817 F.3d 857, 861 (3d Cir. 2016) (citing
Brentwood MedicalAssocs. v. United Mine Workers ofAm., 396 F.3d 237, 241 (3d
Cir. 2005)). Section 9 of the FAA states, in relevant part:
               If the parties in their agreement have agreed that a judgment
               of the court shall be entered upon the award made pursuant

                                               4
             to the arbitration, and shall specify the court, then at any time
             within one year after the award is made any party to the
             arbitration may apply to the court so specified for an order
             confirming the award, and thereupon the court must grant
             such an order unless the award is vacated, modified, or
             corrected as prescribed in sections 10 and 11 of this title.
9 U.S.C. § 9. In short, unless the arbitration award is vacated pursuant to § 10
or modified or corrected under § 11 of the FAA, the award “must” be confirmed.3
      Section 10(a) provides the grounds upon which a district court may vacate
an arbitration award:
             (1) where the award was procured by corruption, fraud, or
             undue means;
             (2) where there was evident partiality or corruption in the
             arbitrators, or either of them;
             (3) where the arbitrators were guilty of misconduct in refusing
             to postpone the hearing, upon sufficient cause shown, or in
             refusing to hear evidence pertinent and material to the
             controversy; or of any other misbehavior by which the rights
             of any party have been prejudiced; or
             (4) where the arbitrators exceeded their powers, or so
             imperfectly executed them that a mutual, final, and definite
             award upon the subject matter submitted was not made.
9 U.S.C.   § 10. Further, an arbitration “award is presumed valid unless it is
affirmatively shown to be otherwise    .   .   .       .“   Brentwood Med. Assocs., 396 F.3d at
241. The Supreme Court has held that these are the “exclusive grounds” for
moving to vacate an award. Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576,
584, 128 S. Ct. 1396 (2008).


       At this time, Citigroup has not moved to confirm the arbitration award. Rather,
Ms. Lemer has only moved to vacate the award and Citigroup has opposed that
motion.
       Before Mattel, this Circuit and others permitted arbitration awards to be
vacated where the arbitrator’s decision evidenced a manifest disregard for the law.
Bellantuono v. ICAP Sec. USA, LW, 557 F. App’x 168, 173 (3d Cir. 2014). That
standard required that the arbitrator was aware of, but ignored, legal precedent. See
Id. “Manifest disregard” is far more than mere legal error: if an “arbitrator is even
arguably construing or applying the contract and acting within the scope of his
authority,’ the fact that ‘a court is convinced he committed serious error does not
                                                   5
          “[Tjhe test used to probe the validity of an arbitrator’s decision is a
singularly undemanding one.” Ario v. Underwriting Members of Syndicate 53 at
Lloyds for 1998 Year of Account, 618 F.3d 277, 295-96 (3d Cir. 2010) (internal
quotation and citation omitted). The moving party bears the burden of proving
that the arbitration award at issue should be vacated, and the courts must
“accord arbitration decisions exceptional deference.” Handley v. Chase Bank USA
NA, 387 Fed. App5c 166, 168 (3d. Cir. 2010). A court’s role is not “to correct
factual or legal errors made by an arbitrator.” Brentwood Med. Assocs., 396 F.3d
at 240 (internal citation omitted); Whitehead v. Pullman Gip., LLC, 811 F.3d 116,
120 (3d Cir. 2016) (“jW]e have long held that for an error to justify vacating an
arbitration award, it must be not simply an error of law, but [one] which so affects
the rights of a party that it may be said that he [or shej was deprived of a fair
hearing.” (internal quotation and citation omitted)). Consequently, the party
moving to vacate an award “faces a steep uphill battle.” Ado, 618 F.3d at 277.
          Here, Ms. Lerner is proceeding pro se. Although this is not a motion to
dismiss a complaint, I have nevertheless construed her filings in the liberal spirit
of Haines a Kemer, 404 U.S. 519, 520-2 1 (1972). In particular, I will “apply the
applicable law, irrespective of whether the pro se litigant has mentioned it by
name.” Dluhos a Strasberg, 321 F.3d 365, 369 (3d Cir. 2003).
   III.      ANALYSIS
          Ms. Lerner primarily argues that the arbitrator’s decision was incorrect on
the merits. (See P1. Mot. at 2-3 (“I do not believe that the arbitrator took into
consideration the matters of the fact of the case.              .   .   .   The defense and
arbitrator.    .   .   fail to understand that being laid off twice within weeks of each


suffice to overturn his decision.tm E. Associated Coal Corp. a United Mine Workers of
Am., Thst. 17, 531 U. S. 57, 62, 121 S. Ct. 462 (2000) (quoting United Papenvorkers Intl
Union, AFL—CIO v. Misco, Inc., 484 U.S. 29, 38, 108 S. Ct. 364 (1987)). It remains an
open question in this Circuit whether the “manifest disregard of the law” standard
previously invoked as a ground to vacate an arbitration award survives Mattel. See
Anoruo u. Tenet HealthSystem Hahnemann, 697 F. App’x 110, 111 (3d Cir. 2017)
(noting that the Third Circuit has yet to weigh in on this issue); Whitehead v. Pullman
Grp., LLC, 811 F.3d 116, 120—21 (3d Cir. 2016) (same).

                                                6
other is very traumatizing.”).) Such arguments are not grounds to vacate an
award; “courts are not authorized to reconsider the merits of an award even
though the parties may allege that the award rests on errors of fact.     .   .   .“   Misco,
484 U.S. at 36; Wilkes Barre Hosp. Co., 453 Fed. App’x at 260; Dunkley v. Mellon
Inu’rServs., 378 F. App’x 169, 172 (3d Cir. 2010) (“[Mjere disagreement with the
Arbitrator’s reasoning did not provide a basis to disturb the award.”).
      Ms. Lerner next argues that an alleged relationship between the AAA and
Citigroup gave rise to a conflict of interest requiring that the award be vacated.
(See P1. Mot. at 3-4). See 9 U.S.C.     § 10(a)(1), 10(a)(2). To require that an
arbitration award be vacated, “the evidence presented to the court must be
powerfully suggestive of bias.” Bapu Corp. v. Choice Hotels Int’l, Inc., 371 F. App’x
306, 310 (3d Cir. 2010) (internal quotations omitted); see also Apperson u. Fleet
Carrier Corp., 879 F.2d 1344, 1358 (6th Cir. 1989) (noting that proof of actual
bias, not merely an appearance of bias, is necessary to invalidate an arbitrator’s
award). Ms. Lerner’s contentions do not satisfy that standard.
      Ms. Lemer cites two alleged conflicts of interest:
         •    First, she alleges that Dr. Anke Sessler, who is a partner at the law
              firm of Skadden, Arps, Slate, Meagher and Flom LLP (“Skadden”), is
              a board member of the AAA, and that Skadden represented and
              advised Citigroup “on over a dozen cases.” (P1. Mot. at 3-4).
          •   Second, she asserts that the Chair of the AAA’s Board of Directors,
              Teresa E. McCaslin, and a Citigroup executive, Stephen R. yolk,
              both sit on the Board of Directors of the Continental Grain
              Company. (Id.).
      These connections, assuming they are reported correctly, are too tenuous
to demonstrate partiality or a problematic conflict of interest. See Dunkley, 378
F. App5c at 172 (“[T]he Arbitrator’s past tenuous relationship to Bank of New
York was insufficient to satisfy Dunkley’s burden of demonstrating ‘evident
partiality or corruption’ on the part of the Arbitrator.”). That members of these
organizations may have overlaps like these is unremarkable, indeed routine. No


                                          7
reasonable inference of bias or unfairness arises from these tangential links
between persons affiliated with the AAA and Citigroup or Skadden. No fact or
issue relevant to this particular case is implicated. No meaningful connection is
drawn. Ms. Lerner has not asserted that Arbitrator Levin was aware of these
connections or explained how they would influence him to be biased in favor of
Citigroup. These claims of bias are therefore insufficient to vacate the Award.
         Finally, Ms. Lerner argues that the arbitrator failed to consider certain
factual allegations. (P1. Mot. at 4). See 9 U.S.C.   §   1O(a)(3) (noting that a District
court may vacate an arbitration award where the arbitrator “refus[ed] to hear
evidence pertinent and material to the controversy”). However, Ms. Lerner does
not explain what pertinent evidence the arbitrator allegedly refused to hear. On
my review of the Award, it appears that the arbitrator gave Ms. Lerner a fair
opportunity to present her case, heard the relevant evidence, and evaluated the
evidence in light of the applicable law.
   IV.      CONCLUSION
         For the reasons stated in this Opinion, Ms. Lemer’s motion to vacate the
arbitration award is denied. An appropriate Order follows.

Dated: April 12, 2019




                                               / rj
                                           HON. KEVIN MCNULTY,            .   .   .J.




                                           8
